DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020100326, filed on June 9, 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 2 recites “wherein the information processing apparatus....transmits the reservation information....in response to receiving a request for the reservation information...by specifying the group identification information from the information processing terminal” It is unclear whether the transmission of the reservation information is performed “by specifying the group identification information” and that the request for the reservation information is “from the information processing terminal”; or whether the request for the reservation information is “by specifying the group identification information” and “ from the information processing terminal”.  For examination purposes the claim will be interpreted as the former. Claims 3-8 and 13-15 are rejected by virtue of dependency.

Claim 9 recites “wherein the information processing apparatus transmits the reservation information....in response to receiving a request for the reservation information...by specifying the identification information of the one or more resources from the information processing terminal”  It is unclear whether the transmission of the reservation information is performed “by specifying the group identification information” and that the request for the reservation information is “from the information processing terminal”; or whether the request for the reservation information is “by specifying the group identification information” and “ from the information processing terminal”.  For examination purposes the claim will be interpreted as the former. Claims 10-12 are rejected by virtue of dependency.

Claims 10 and 11 recites the limitation " the information processing apparatus provides a resources list to the registration terminal” in lines 2-4 of each claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claims will be interpreted as reciting “a registration terminal.” Claim 12 is rejected by virtue of dependency on claim 10.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1

Claims 1-19 are directed to a system comprising an apparatus (i.e., a machine); and claim 20 is directed to a method (i.e., a process) and therefore, all fall within one of the four statutory categories of invention.

Step 2A, Prong One

Independent Claims 1 and 20 substantially recite: retaining reservation information of resources, receiving reservation information of one or more resources among the resources, displaying the reservation information of the one or more resources, and receiving an operation for each of the one or more resources.

The limitations stated above (i.e., retaining reservation information of resources, receiving reservation information of one or more resources among the resources, displaying the reservation information of the one or more resources, and receiving an operation for each of the one or more resources) are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (Commercial interaction, managing personal behavior or relationships or interactions between people – following rules or instructions). Therefore, the claims recite an abstract idea.

The mere recitation of generic computer components ((i) an information processing apparatus, (ii) an information processing terminal, (iii) a processor coupled to memory) are recited at a high-level of generality (see application specification [0008], [0026] – [0027], and [0045]), and do not take the claim out of the certain methods of organizing human activity grouping. Therefore, claims 1 and 20 still recite an abstract idea.

Step 2A, Prong Two

The judicial exception is not integrated into a practical application. Claims 1 and 20 as a whole amount to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”. 

Claims 1 and 20 recite the additional elements of: ((i) an information processing apparatus, (ii) an information processing terminal, (iii) a processor coupled to memory.)

The additional element of (i) an information processing apparatus is recited at a high-level of generality (See [0045]  of Applicant’s PG Publication disclosing a computer system including a general-purpose server operating system) such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)).

The additional element of (ii) an information processing terminal (See [0027] of Applicant’s PG Publication disclosing a general purpose machine) such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)).

The additional element of (iii) a processor coupled to memory (See [0374] of the Applicant’s PG Publication disclosing generic processors and [0067] of Applicant’s PG Publication disclosing generic memory) such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)).

Accordingly, these additional elements, when viewed individually, and as a whole/ordered combination (See Figures 1, 5, 6, and 8), do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 1 and 8 are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A, Prong Two in claims 1 and 8, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it.” The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B, and is directed to an abstract idea.

Therefore, the additional elements of: (i) an information processing apparatus, (ii) an information processing terminal, (iii) a processor coupled to memory; do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B in claims 1 or 8. Thus, even when viewed individually, and as a whole/ordered combination, nothing in claims 1 or 8 adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.

Dependent Claims 2, 9-12, 16, and 18 merely narrow the previously recited abstract idea limitations. For these reasons, as described above with respect to Claims 1 and 20, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2, 9-12, 16, and 18 are also ineligible. 

Step 2A, Prong Two:

Dependent Claim 3 merely narrows the previously recited abstract idea limitations.  Claim 3 also recites the additional element of a registration terminal which is recited at a high-level of generality (See [0065] of the Applicant’s PG Publication disclosing the registration terminal) such that when viewed as a whole/ordered combination, the additional element amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A, Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it.” The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B, and is directed to an abstract idea.

Therefore, the additional element of a registration terminal does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 3 is ineligible.

Dependent Claims 4-8 merely narrow the previously recited abstract idea limitations. For these reasons, as described above with respect to Claims 1 and 3, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 4-8 are also ineligible. 

Step 2A, Prong Two:

Dependent Claims 13 and 14 merely narrows the previously recited abstract idea limitations.  Claims 13 and 14 also recite the additional elements of a web browser and application which are recited at a high-level of generality (See [0295] of the Applicant’s PG Publication disclosing the web browser and [0078] of the Applicant’s PG Publication disclosing the application) such that when viewed as a whole/ordered combination, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (real-time technology) (See MPEP 2106.05(h)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: generally linking the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional elements of a web browser and application do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claims 13 and 14 are ineligible.

Step 2A, Prong Two:

Dependent Claims 15 merely narrows the previously recited abstract idea limitations.  Claim 15 also recites the additional element of a web browser and application which are recited at a high-level of generality (See [0295] of the Applicant’s PG Publication disclosing the web) such that when viewed as a whole/ordered combination, the additional element does no more than generally link the use of the judicial exception to a particular technological environment or field of use (real-time technology) (See MPEP 2106.05(h)).

Accordingly, the additional element, when viewed individually and as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: generally linking the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional element of a web browser does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 15 ineligible.

Step 2A, Prong Two:

Dependent Claim 17 merely narrows the previously recited abstract idea limitations.  Claim 17 also recites the additional element of a screen which is recited at a high-level of generality (See [0260-0267] of the Applicant’s PG Publication disclosing screens) such that when viewed as a whole/ordered combination, the additional element amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A, Prong Two, the additional element amounts to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it.” The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B, and is directed to an abstract idea.

Therefore, the additional element of a screen does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 3 is ineligible.

Step 2A, Prong Two:

Dependent Claim 19 merely narrows the previously recited abstract idea limitations.  Claim 19 also recites the additional element of a confirmation screen which is recited at a high-level of generality (See [0209] of the Applicant’s PG Publication disclosing the confirmation screen) such that when viewed as a whole/ordered combination, the additional element amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A, Prong Two, the additional element amounts to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it.” The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B, and is directed to an abstract idea.

Therefore, the additional element of a confirmation screen does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 3 is ineligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable by Holmes (US 20170357917).

Claim 1:

Holmes teaches:

	A resource reservation system comprising:
	
(Holmes – [0002] “This relates generally to electronic devices with touch-sensitive surfaces, including but not limited to electronic devices with touch-sensitive surfaces that manage and interact with meeting spaces.”)

an information processing apparatus configured to retain reservation information of resources; and

(Holmes - [0203] – “In some embodiments, the controller 510 includes one or more processors and non-transitory memory. According to some embodiments, the controller 510 manages and maintains a scheduling and reservation system for one or more meeting spaces (e.g., conference rooms, open air meeting spaces, and/or the like) associated with one or more buildings (e.g., a corporate campus). In some embodiments, the controller 510 maintains and manages the scheduling database 525, which includes reservation schedules for each of the one or more meeting spaces.”)

an information processing terminal,

(Holmes – [0208] – “users are able to remotely schedule a reservation for a meeting space through an online portal that indicates the availability of meetings spaces on the campus of buildings. In some embodiments, users are
also able to make local reservations by accessing either the first device 502 or the second device 504 associated with a meeting space.)

the information processing terminal including a memory and a processor coupled to the memory and

(Holmes - [0021] – “In accordance with some embodiments, an electronic device includes a display unit configured to display a user interface, one or more input units configured to receive user inputs, and a processing unit coupled with the display unit and the one or more input units.” [0026] – “In accordance with some embodiments, an electronic device includes a display, an input device, one or more processors, non-transitory memory, and one or more programs; the one or more programs are stored in the non-transitory memory and configured to be executed by the one or more processors and the one or more programs include instructions for performing or causing performance of the operations of any of the methods described herein.”)

configured to receive reservation information of one or more resources among the resources from the information processing apparatus,

(Holmes - [0021] – “The processing unit is configured to: enable display of, on the display unit, a meeting space discovery interface with a plurality affordances corresponding to a plurality of available meeting spaces different from the first meeting space; detect a first user input, via the one or more input units, that corresponds to selecting a respective affordance corresponding to a second meeting space from among the plurality affordances displayed within the meeting space discovery interface;” [0308] – “the first device has access to a scheduling database (e.g., the scheduling database 525 in FIG. 5A)” [Fig 9 A-B])

display the reservation information of the one or more resources, and

(Holmes - [0311] – “The device displays (902), on the display, a meeting space status interface that includes a status indicator indicating a current reservation status for the meeting space (e.g., “AVAILABLE”, “RESERVED”, “MEETING IN PROGRESS”, “MEETING STARTING SOON”, or the like) and a claiming affordance provided to claim reservations of the meeting space.” [0954] – “The foregoing description, for purpose of explanation, has been described with reference to specific embodiments. However, the illustrative discussions above are not intended to be exhaustive or to limit the invention to the precise forms disclosed. Many modifications and variations are possible in view of the above teachings. The embodi­ments were chosen and described in order to best explain the principles of the invention and its practical applications, to thereby enable others skilled in the art to best use the invention and various described embodiments with various modifications as are suited to the particular use contem­plated.”)

receive an operation for each of the one or more resources.

(Holmes - [Fig. 7A (operation occurs at reference 722), 7S (operation occurs at reference 7112), 7V (operation occurs at reference 7116), 7X (operation occurs at reference 7154)])

Claim 2:

Holmes teaches the limitations of Claim 1.  Additionally, Holmes teaches:

wherein the information processing apparatus associates the one or more resources with group identification information, and

(Holmes - [0208] – “In this example, the first device 502-A-1 sends a message to the controller 510 indicating that meeting space 1, building A is unavailable for the next hour. Continuing with this example, the controller 510 updates the scheduling database 525 to reflect the unavailability of meeting space 1, building A (the group identification information”) for the next hour.” [Fig. 7A] where group identification is included in reference 706)

transmits the reservation information of the one or more resources associated with the group identification information to the information processing terminal in response to receiving a request for the reservation information of the one or more resources by specifying the group identification information from the information processing terminal.

(Holmes - [0203] – “In some embodiments, the controller 510 includes one or more processors and non-transitory memory. According to some embodiments, the controller 510 manages and maintains a scheduling and reservation system for one or more meeting spaces (e.g., conference rooms, open air meeting spaces, and/or the like) associated with one or more buildings (e.g., a corporate campus). In some embodiments, the controller 510 maintains and manages the scheduling database 525, which includes reservation schedules for each of the one or more meeting spaces.” [0208] – “In some embodiments, users are able to remotely schedule a reservation for a meeting space through an online portal that indicates the availability of meetings spaces on the campus of buildings. In some embodiments, users are also able to make local reservations by accessing either the first device 502 or the second device 504 associated with a meeting space.” [218] – “In some embodiments, when the "find space" affordance 610 is activated (e.g., with a contact), a find-a-space interface 6105 replaces display of the meeting status interface 605 (e.g., FIG. 6T). [0245] – “As shown in FIG. 6T, the find-a-space interface 6105 also includes a first plurality of unavailable meeting space 6112a and 6112b (collectively referred to as "unavailable meeting spaces 6112") with a first appearance (e.g., a first shading pattern). For example, meeting space 1, building A corresponds to unavailable meeting space 6112a. As shown in FIG. 6T, the find-a-space interface 6105 also includes a second plurality of available meeting space 6114a, 6114b, and 6114c (collectively referred to as "available meeting spaces 6114") with a second appearance (e.g., a second shading pattern).” [Fig. 6T] – displays reservation information of Building A (group identification information).  Group (building A) reservation data can be viewed as sorted by floor through use of reference 6104b, or for the group as a whole through use of reference 6108.)

Claim 9:

Holmes teaches the limitations associated with Claim 1. Additionally, Holmes teaches:

wherein the information processing terminal stores identification information of the one or more resources, and

(Holmes – [0079] – “Peripherals interface 118 can be used to couple input and output peripherals of the device to CPU(s) 120 and memory 102. The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data.” [0208] – “users are able to remotely schedule a reservation for a meeting space through an online portal that indicates the availability of meetings spaces on the campus of buildings.  In some embodiments, users are also able to make local reservations by accessing either the first device 502 or the second device 504 associated with a meeting space. For example, meeting space 1, building A is available for use, and a user takes over meeting space 1, building A for the next hour using the first device 502-A-1 located outside the door to meeting space 1, building A. [0213] – “FIG. 6A shows the first device 502-A-1 displaying a meeting status interface 605. As shown in FIG. 6A, the meeting status interface 605 includes a meeting space affordance 606, which indicates that the first device 502-A-1 corresponds to meeting space 1, building A and the occupancy limit of meeting space 1, building A (e.g., an occupancy limit of six due to the existence of six chairs in meeting space 1, building A). When activated (e.g., with a contact), the meeting space affordance 606 causes a log for meeting space 1, building A to be displayed (e.g., as shown in FIG. 6Q). For example, the log indicates: previous or outstanding problems reported for meeting space 1, building A; the cleaning record of meeting space 1, building A; the last occupants of meeting space 1, building A; and/or the like.)

the information processing apparatus transmits the reservation information of the one or more resources to the information processing terminal in response to receiving a request for the reservation information of the one or more resources by specifying the identification information of the one or more resources from the information processing terminal.

(Holmes – [0203] – “the controller 510 maintains and manages the scheduling database 525, which includes reservation schedules for each of the one or more meeting spaces.” [0213] – “As shown in FIG. 6A, the
meeting status interface 605 includes a meeting space affordance
606, which indicates that the first device 502-A-1
corresponds to meeting space 1, building A” (specifying the identification information of the one or more resources) [0221] – “FIG. 6C shows a reservation schedule 634 associated with meeting space 1, building A overlaid on the meeting status interface 605 in response to the upward swipe gesture in FIG. 6B. For example, the reservation schedule 634 shows existing reservations of the meeting space 1, building A for the next N hours.” [Figs. 6B and 6C])

Claim 16:

Holmes teaches the limitations of Claim 1. Additionally, Holmes teaches:

wherein the processor of the information processing terminal is further configured to display a status related co use of each of the one or more resources received from the information processing apparatus.

(Holmes - [0245] – “As shown in FIG. 6T, the find-a-space interface 6105 also includes a first plurality of unavailable meeting space 6112a and 6112b (collectively referred to as "unavailable meeting spaces 6112") with a first appearance (e.g., a first shading pattern). For example, meeting space 1, building A corresponds to unavailable meeting space 6112a. As shown in FIG. 6T, the find-a-space interface 6105 also includes a second plurality of available meeting space 6114a, 6114b, and 6114c (collectively referred to as "available meeting spaces 6114") with a second appearance (e.g., a second shading pattern).”)

Claim 17:

Holmes teaches the limitations of Claim 16. Additionally, Holmes teaches:

in a case where the processor of the information processing terminal receives an operation for a reserved resource while a status indicating that the reserved resource is available is displayed,

(Holmes - [0215] – “As shown in FIG. 6A, the meeting status interface 605 further includes: the current time (e.g., 9:47); a status indicator 614 indicating a current availability or reservation status of meeting space 1, building A; a claiming affordance 616, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 614 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress);” [0216] – “in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available” [Fig. 6A and Fig. 6C] – showing meeting room is available at the time of the example.)

the processor of the information processing terminal displays a screen for inputting authentication information,

(Holmes - [0217] – “prior to being able to claim or check-in to a reservation, a user is authenticated as the reservation organizer or optionally an invitee of the reservation (e.g., FIGS. 7A-7C). [0256] – “FIG. 7B illustrates replacing display of the meeting status interface 705 with an authentication interface 745 in response to the left-to-right swipe gesture over the claiming affordance 716 in FIG. 7A.” [Fig 7B])

indicates that the operation is received for the reserved resource to the information processing apparatus,

(Holmes - [0219] – “FIGS. 6A-6B illustrate a sequence in which a user checks-in to an existing reservation of meeting space 1, building A. FIG. 6A also illustrates detecting a left-to-right swipe gesture over the claiming affordance 616 with a contact 620. FIG. 6B shows that the status indicator 614 indicates "MEETING IN PROGRESS" in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6A.” [0259] – “FIGS. 7C-7D illustrate a sequence in which a meeting manifest interface 750 is displayed in response to validating the account credentials entered by the user of the device 504-A-1.”)

receives a status indicating that the reserved resource is in use from the information processing apparatus, and

(Holmes – [0203] – “the controller 510 manages and maintains a scheduling and reservation system for one or more meeting spaces ( e.g., conference rooms, open air meeting spaces, and/or the like) associated with one or more buildings (e.g., a corporate campus). … the controller 510 is also communicatively coupled with a personnel directory that includes a plurality of users ( e.g., employees on a corporate campus) and their corresponding login/biometric credentials.” [0259] – “FIGS. 7C-7D illustrate a sequence in which a meeting manifest interface 750 is displayed in response to validating (Receiving a response) the account credentials entered by the user of the device 504-A-1.”)

updates the status indicating that the reserved resource is available to the status indicating that the reserved resource is in use.

(Holmes - [0219] – “FIGS. 6A-6B illustrate a sequence in which a user checks-in to an existing reservation of meeting space 1, building A. FIG. 6A also illustrates detecting a left-to-right swipe gesture over the claiming affordance 616 with a contact 620. FIG. 6B shows that the status indicator 614 indicates "MEETING IN PROGRESS" in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6A.”)

Claim 18:

Holmes teaches the limitations of Claim 16.  Additionally, Holmes teaches:

in a case where the processor of the information processing terminal receives an operation for an unreserved resource while a status indicating that the unreserved resource is vacant is displayed,

(Holmes - [0229] – “According to some embodiments, the status indicator 614 indicates "AVAILABLE" while the meeting space is available and the current time (e.g., 9:40) is prior to the early check-in threshold 622 for the next reservation.” [Fig. I])

the processor of the information processing terminal indicates that the operation is received for the unreserved resource to the information processing apparatus,

(Holmes - [0208] – “a user takes over meeting space 1, building A for the next hour using the first device 502-A-1 located outside the door to meeting space 1, building A. In this example, the first device 502-A-1 sends a message to the controller 510 indicating that meeting space 1, building A is unavailable for the next hour” [0230] – “FIG. 6I also illustrates detecting a left-to-right swipe gesture over the claiming affordance 616 with a contact 636.”)

the information processing apparatus makes a reservation for the unreserved resource, and

(Holmes - [0208] – “the controller 510 updates the scheduling database 525 to reflect the unavailability of meeting space 1, building A for the next hour”.)

the processor of the information processing terminal receives completion of the reservation from the information processing apparatus,

(Holmes - [0230] – “FIG. 6J shows that the status indicator 614 indicates "MEETING IN PROGRESS" in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6I. As such, the user took over/claimed meeting space 1, building A until the next reservation”)

together with a status indication that the unreserved resource is in use, and

(Holmes - [0230] – “FIG. 6J shows that the status indicator 614 indicates "MEETING IN PROGRESS" in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6I.)

updates the status indicating that the unreserved resource is vacant to the status indicating that the unreserved resource is in use.

(Holmes - [0230] – “FIG. 6J shows that the status indicator 614 indicates "MEETING IN PROGRESS" in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6I.)

Claim 19:

Holmes teaches the limitations of Claim 16.  Additionally, Holmes teaches:

wherein the processor of the information processing terminal displays a confirmation screen in a case where the processor of the information processing terminal receives an operation for ending use of a resource while a status indicating that the resource is in use is displayed.

(Holmes - [0600] – “FIGS. 15D-15F show a sequence in which a user input detected by the device 504-A-1 (e.g., the right-to-left swipe gesture over the check-out affordance 1528 in FIG. 15D) causes the status indicator 1512 displayed by the device 502-A-1 and the device 504-A-1 to change from "MEETING IN PROGRESS" to "AVAILABLE." [Figs 15D-F] – Specifically the check out confirmation screen on Fig 15 E)

Claim 20:

Holmes teaches:

An information display method performed by a resource reservation system

(Holmes – [0008] – “a method is performed at a device, associated with a meeting space, with one or more processors, non-transitory memory, a display, and an input device.” [Claim 1] – “A method comprising: at an electronic device with a display and one or more input devices:”)

The remainder of this claim is rejected using the same rational as Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20170357917), as applied in claim 1, in view of Add-On Products (Admin) (October 13, 2017).

Claim 3:

Holmes teaches the limitations associated with Claim 2.  Additionally, Holmes teaches:

	further comprising a registration terminal

(Holmes – [0203] – “In some embodiments, the controller 510 is operated by a scheduling administrator for a specific building or a campus of buildings.”)

Holmes does not explicitly teach, however Add-On Products (Admin), in the same field of endeavor, teaches:

wherein the information processing apparatus provides a resources list to the registration terminal,

(Add-On Products (Admin) – where the terminal displayed in this video is identified as belonging to the administrator at 0:15, where the system populates all stored resources at 1:34)


    PNG
    media_image1.png
    615
    1184
    media_image1.png
    Greyscale


the registration terminal receives a selection of one or more resources, and

(Add-On Products (Admin) – 1:39 – selection of a resource by the user)


    PNG
    media_image2.png
    601
    1175
    media_image2.png
    Greyscale


transmits identification information of the one or more resources to the information processing apparatus, and

(Add-On Products (Admin) – 1:40 displaying the editable field that correspond to the information provided on the resource screen and a save button, as well as the identification of administrators ability to make changes to rooms and resources at 0:35, indicate that the information viewed, added, and edited on this screen are sent to and received by the system database upon saving.)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


the information processing apparatus receives the identification information of the one or more resources from the registration terminal, and

(Add-On Products (Admin) – 1:40 displaying the editable field that correspond to the information provided on the resource screen and a save button, as well as the identification of administrators ability to make changes to rooms and resources at 0:35, indicate that the information viewed, added, and edited on this screen are sent to and received by the system database upon saving.)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


associates the one or more resources with the group identification information.

(Add-On Products (Admin) – 1:39 showing resources with their group identification information in the “Group Name” column.)


    PNG
    media_image2.png
    601
    1175
    media_image2.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting management interface of Holmes with administrative meeting management interface of Add-On Products (Admin) in order to provide efficient backend access interface to make expanding and editing resources easier as described in Add-On Products (Admin).


    PNG
    media_image4.png
    806
    1833
    media_image4.png
    Greyscale

	
Claim 4:

Holmes in combination with the references taught in Claim 3 teach those respective limitations. Holmes does not explicitly teach, however Add-On Products (Admin), in the same field of endeavor, teaches:

	wherein the registration terminal receives an input of a group name, and

	(Add-On Products (Admin) – 1:40 showing editable “Group Name” field)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


	transmits the group name to the information processing apparatus, and

(Add-On Products (Admin) – 1:40 combined with the displayed save button)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


the information processing apparatus receives the group name from the registration terminal, and

(Add-On Products (Admin) – 1:40 displaying the editable field that correspond to the information provided on the resource screen and a save button, as well as the identification of administrators ability to make changes to rooms and resources at 0:35, indicate that the information viewed, added, and edited on this screen are sent to and received by the system database upon saving.)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


associates the group name with the group identification information.

(Add-On Products (Admin) – 1:39 showing group with identification information.)


    PNG
    media_image2.png
    601
    1175
    media_image2.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting management interface of Holmes with administrative meeting management interface of Add-On Products (Admin) in order to provide efficient backend access interface to make expanding and editing resources easier as described in Add-On Products (Admin).


    PNG
    media_image4.png
    806
    1833
    media_image4.png
    Greyscale


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20170357917) in view Add-On Products (Admin) (October 13, 2017), as applied in Claim 4, and further in view of EMS (April 18, 2017); Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, as applied in Claim 9, in view Add-On Products (Admin) and further in view of EMS.

Claim 5:

Holmes in combination with the references taught in Claim 4 teach those respective claims. Holmes in view of Add-On Products (Admin) does not explicitly teach, however EMS, in the same field of endeavor, teaches:

wherein the information processing apparatus transmits an image code that includes the group identification information to the registration terminal,

(EMS – 0:21 the first screen shot displaying the booking database for building SC with all 26 room associated with the group listed on the left side of the screen and corresponding reservation information displayed to the right of the meeting name displayed the registration terminal screen on the left side of the screen and information processing terminal on the right side. The second screen shot displays the system-generated image code that the system created when the row associated with “Workspace 6” is clicked at 0:21.)


    PNG
    media_image5.png
    668
    1207
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


the registration terminal displays the image code, and

(EMS – 0:22 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


the information processing terminal captures the image code, and

(EMS – 0:29 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image7.png
    651
    1158
    media_image7.png
    Greyscale


	stores the group identification information included in the image code.

(EMS – 0:49 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Loading information into user device’s calendar is interpreting as storing the information)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device for meeting space management of Holmes with the QR Code meeting booking of EMS in order to make it easier “to manage meeting resources and services.” (EMS – 1:05)


    PNG
    media_image9.png
    684
    1216
    media_image9.png
    Greyscale


Claim 6:

Holmes and the references taught in Claim 5 teach those respective claims.  Holmes in view of Add-On Products (Admin) does not explicitly teach, however EMS, in the same field of endeavor, teaches:

	wherein the image code includes the group name, and

(EMS – 0:32 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Where group name can be interpreted as “Building: SC”)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


the information processing terminal captures the image code, and

(EMS – 0:24-0:30 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image7.png
    651
    1158
    media_image7.png
    Greyscale


displays the group name included in the image code.

(EMS – 0:32-0:50 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Where group name can be interpreted as “Building”)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device for meeting space management of Holmes in view of Add-On Products (Admin) with the QR Code meeting booking of EMS in order to make it easier “to manage meeting resources and services.” (EMS – 1:05)


    PNG
    media_image9.png
    684
    1216
    media_image9.png
    Greyscale


Claim 10:

Holmes teaches the limitations associated with Claim 9. Holmes does not explicitly teach, however Add-On Products (Admin), in the same field of endeavor, teaches:

wherein the information processing apparatus provides a resources list to the registration terminal,

(Add-On Products (Admin) – where the terminal displayed in this video is identified as belonging to the administrator at 0:15, where the system populates all stored resources at 1:34)


    PNG
    media_image1.png
    615
    1184
    media_image1.png
    Greyscale


the registration terminal receives a selection of one or more resources, and

(Add-On Products (Admin) – 1:39 – where user selects a resource)


    PNG
    media_image2.png
    601
    1175
    media_image2.png
    Greyscale


transmits identification information of the one or more resources to the information processing apparatus,

(Add-On Products (Admin) – 1:40 displaying the editable field that correspond to the information provided on the resource screen and a save button, as well as the identification of administrators ability to make changes to rooms and resources at 0:35, indicate that the information viewed, added, and edited on this screen are sent to and received by the system database upon saving.)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


the information processing apparatus receives the identification information of the one or more resources from the registration terminal , and

(Add-On Products (Admin) – 1:40 displaying the editable field that correspond to the information provided on the resource screen and a save button, as well as the identification of administrators ability to make changes to rooms and resources at 0:35, indicate that the information viewed, added, and edited on this screen are sent to and received by the system database upon saving.)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting management interface of Holmes with administrative meeting management interface of Add-On Products (Admin) in order to provide efficient backend access interface to make expanding and editing resources easier as described in Add-On Products (Admin).


Holmes in view of Add-On Products (Admin) does not explicitly teach, however EMS, in the same field of endeavor, teaches:

transmits an image code that includes the identification information of the one or more resources to the registration terminal,

(EMS – 0:22 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


	the registration terminal displays the image code, and

(EMS – 0:22 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


the information processing terminal captures the image code, and

(EMS – 0:24-0:30 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image7.png
    651
    1158
    media_image7.png
    Greyscale


stores the identification information of the one or more resources included in the image code.

(EMS – 0:32-0:50 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Loading information into user device’s calendar is interpreting as storing the information and identification information of the resource is interpreted as the Room information.)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device for meeting space management of Holmes in view of Add-On Products (Admin) with the QR Code meeting booking of EMS in order to make it easier “to manage meeting resources and services.” (EMS – 1:05-1:08)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20170357917) in view of Add-On Products (Admin) (October 13, 2017), as applied in Claim 4, and further in view of EMS (April 18, 2017) and Chandrashekarappa (US 20190340819). Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Add-On Products (Admin) and further in view of EMS, as applied in Claim 10, and even further in view of Chandrashekarappa.

Claim 7:

Holmes in view of Add-On Products as taught in Claim 4 teach those respective limitations. Holmes in view of Add-On Products (Admin) does not explicitly teach, however EMS, in the same field of endeavor, teaches:

wherein the information processing apparatus transmits a [URL] associated with the group identification information to the registration terminal,

(EMS – 0:21 the first screen shot displaying the booking database for building SC with all 26 room associated with the group listed on the left side of the screen and corresponding reservation information displayed to the right of the meeting name displayed the registration terminal screen on the left side of the screen and information processing terminal on the right side. The second screen shot displays the system-generated image code that the system created when the row associated with “Workspace 6” is clicked at 0:21.)


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


the registration terminal displays the [URL], and

(EMS – 0:22 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


the information processing terminal connects to the [URL] in response to receiving an input of the [URL],

(EMS – 0:24 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image7.png
    651
    1158
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


receives the group identification information associated with the [URL] from the information processing apparatus, and

(EMS – 0:32-0:50 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


stores the group identification information.

(EMS – 0:32-0:50 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Loading information into user device’s calendar is interpreting as storing the information)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device for meeting space management of Holmes in view of Add-On Products (Admin) with the QR Code meeting booking of EMS in order to make it easier “to manage meeting resources and services.” (EMS – 1:05)


    PNG
    media_image9.png
    684
    1216
    media_image9.png
    Greyscale


Holmes in view of Add-On Products (Admin) and further in view of EMS does not explicitly teach, however Chandrashekarappa teaches:

URL

(Chandrashekarappa – [0048] – “The management service 120 can perform OCR to identify the name of the room or other object data. Image analysis can also include recognizing machine readable identifiers that are captured in the field of view of the camera of the client device 109. A machine-readable identifier can include a QR code, a bar code, or another type of identifier. The machine-readable identifier can include encoded information about the object, or can include an encoded link, URL, or network address that includes the information about the object. The information encoded or linked to by the machine-readable identifier can include the name of the room or other object data. In some situations, the AR application 142 can transmit the image data to the management service 120. The management service 120 can identify the machine-readable identifier from the image data to identify the name of the room or other object data.”)

The known technique of Chandrashekarappa is applicable to the machine-readable identifier containing object information of Holmes in view of Add-On Products (Admin) and further in view of EMS as they both share characteristics and capabilities, namely, they are directed toward transferring room and object information from one device to another.  

The difference between Holmes in view of Add-On Products (Admin) and further in view of EMS and the claimed subject matter is that Holmes in view of Add-On Products (Admin) and further in view of EMS does not disclose the machine-readable identifier containing object information of a URL as claimed.  Holmes in view of Add-On Products (Admin) and further in view of EMS references the machine-readable identifier of a QR code.

Chandrashekarappa discloses a URL as a machine-readable identifier containing object information.  The URL provides a link to information such as a room name or other object data. This shows that the use of a URL for providing room and object information  was known I the prior art at the time of the invention.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the URL of Chandrashekarappa for the QR code of Holmes in view of Add-On Products (Admin) and further in view of EMS.

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 8:

Holmes in combination with the references taught in Claim 7 teach those respective claims. Holmes does not explicitly teach, however EMS, in the same field of endeavor, teaches:

wherein the information processing terminal connects to the [URL] in response to receiving the input of the [URL],

(EMS – 0:24 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Where the information terminal is shown connecting to the information embedded in the scanned QR Code.)


    PNG
    media_image7.png
    651
    1158
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


receives the group name from the information processing apparatus, and

(EMS – 0:32 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Where the group name is “Building: SC”)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


stores the group name.

(EMS – 0:32-0:50 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Loading information into user device’s calendar is interpreting as storing the information and the Building information is interpreted as the group name.)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device for meeting space management of Holmes in view of Add-On Products (Admin) with the QR Code meeting booking of EMS in order to make it easier “to manage meeting resources and services.” (EMS – 1:05)


    PNG
    media_image9.png
    684
    1216
    media_image9.png
    Greyscale


Holmes in view of Add-On Products (Admin) and further in view of EMS does not explicitly teach, however Chandrashekarappa teaches:

URL

(Chandrashekarappa – [0048] – “The management service 120 can perform OCR to identify the name of the room or other object data. Image analysis can also include recognizing machine readable identifiers that are captured in the field of view of the camera of the client device 109. A machine-readable identifier can include a QR code, a bar code, or another type of identifier. The machine-readable identifier can include encoded information about the object, or can include an encoded link, URL, or network address that includes the information about the object. The information encoded or linked to by the machine-readable identifier can include the name of the room or other object data. In some situations, the AR application 142 can transmit the image data to the management service 120. The management service 120 can identify the machine-readable identifier from the image data to identify the name of the room or other object data.”)

The known technique of Chandrashekarappa is applicable to the machine-readable identifier containing object information of Holmes in view of Add-On Products (Admin) and further in view of EMS as they both share characteristics and capabilities, namely, they are directed toward transferring room and object information from one device to another.  

The difference between Holmes in view of Add-On Products (Admin) and further in view of EMS and the claimed subject matter is that Holmes in view of Add-On Products (Admin) and further in view of EMS does not disclose the machine-readable identifier containing object information of a URL as claimed. Holmes in view of Add-On Products (Admin) and further in view of EMS references the machine-readable identifier of a QR code.

Chandrashekarappa discloses a URL as a machine-readable identifier containing object information.  The URL provides a link to information such as a room name or other object data. This shows that the use of a URL for providing room and object information  was known I the prior art at the time of the invention.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the URL of Chandrashekarappa for the QR code of Holmes in view of Add-On Products (Admin) and further in view of EMS.

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 11:

Holmes in combination with the references taught in Claim 9 teach those respective claims.  Holmes does not explicitly teach, however Add-On Productions (Admin), in the same field of endeavor, teaches:

wherein the information processing apparatus provides a resources list to the registration terminal,

(Add-On Products (Admin) – where the terminal displayed in this video is identified as belonging to the administrator at 0:15, where the system populates all stored resources at 1:34)


    PNG
    media_image1.png
    615
    1184
    media_image1.png
    Greyscale


	the registration terminal receives a selection of one or more resources, and

(Add-On Products (Admin) – 1:39 – where user selects a resource.)


    PNG
    media_image2.png
    601
    1175
    media_image2.png
    Greyscale


transmits identification information of the one or more resources to the information processing apparatus,

(Add-On Products (Admin) – 1:40 displaying the editable field that correspond to the information provided on the resource screen and a save button, as well as the identification of administrators ability to make changes to rooms and resources at 0:35, indicate that the information viewed, added, and edited on this screen are sent to and received by the system database upon saving.)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


The information processing apparatus receives the identification information of the one or more resources from the registration terminal,

(Add-On Products (Admin) – 1:40 displaying the editable field that correspond to the information provided on the resource screen and a save button, as well as the identification of administrators ability to make changes to rooms and resources at 0:35, indicate that the information viewed, added, and edited on this screen are sent to and received by the system database upon saving.)


    PNG
    media_image3.png
    608
    1169
    media_image3.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting management interface of Holmes with administrative meeting management interface of Add-On Products (Admin) in order to provide efficient backend access interface to make expanding and editing resources easier as described in Add-On Products (Admin).


    PNG
    media_image4.png
    806
    1833
    media_image4.png
    Greyscale


Additionally, Holmes in view of Add-On Products (Admin) does not explicitly teach, however EMS, in the same field of endeavor, teaches:

associates the identification information of the one or more resources with a [URL], and

(EMS – 0:22 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


transmits the [URL] to the registration terminal,

(EMS – 0:22 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


the registration terminal displays the [URL], and

(EMS – 0:22 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side.)


    PNG
    media_image6.png
    659
    1139
    media_image6.png
    Greyscale


the information processing terminal connects to the [URL] in response to receiving an input of the [URL], and

(EMS – 0:24-0:50 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. The information terminal (right) scans the code from the registration terminal (left) in order to connect to and display the information contained within the code.)


    PNG
    media_image7.png
    651
    1158
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


stores the identification information of the one or more resources associated with the [URL].

(EMS – 0:32-0:50 displaying the registration terminal screen on the left side of the screen and information processing terminal on the right side. Loading information into user device’s calendar is interpreting as storing the information and the Building information is interpreted as the group name.)


    PNG
    media_image8.png
    655
    1132
    media_image8.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device for meeting space management of Holmes with the QR Code meeting booking of EMS in order to make it easier “to manage meeting resources and services.” (EMS – 1:05)


    PNG
    media_image9.png
    684
    1216
    media_image9.png
    Greyscale


Holmes in view of Add-On Products (Admin) and further inv view of EMS does not explicitly teach, however Chandrashekarappa teaches:

URL

(Chandrashekarappa – [0048] – “The management service 120 can perform OCR to identify the name of the room or other object data. Image analysis can also include recognizing machine readable identifiers that are captured in the field of view of the camera of the client device 109. A machine-readable identifier can include a QR code, a bar code, or another type of identifier. The machine-readable identifier can include encoded information about the object, or can include an encoded link, URL, or network address that includes the information about the object. The information encoded or linked to by the machine-readable identifier can include the name of the room or other object data. In some situations, the AR application 142 can transmit the image data to the management service 120. The management service 120 can identify the machine-readable identifier from the image data to identify the name of the room or other object data.”)

The known technique of Chandrashekarappa is applicable to the machine-readable identifier containing object information of Holmes in view of Add-On Products (Admin) and further inv view of EMS as they both share characteristics and capabilities, namely, they are directed toward transferring room and object information from one device to another.  

The difference between Holmes in view of Add-On Products (Admin) and further inv view of EMS and the claimed subject matter is that Holmes in view of Add-On Products (Admin) and further inv view of EMS does not disclose the machine-readable identifier containing object information of a URL as claimed.  Holmes in view of Add-On Products (Admin) and further inv view of EMS references the machine-readable identifier of a QR code.

Chandrashekarappa discloses a URL as a machine-readable identifier containing object information.  The URL provides a link to information such as a room name or other object data. This shows that the use of a URL for providing room and object information  was known I the prior art at the time of the invention.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the URL of Chandrashekarappa for the QR code of Holmes in view of Add-On Products (Admin) and further in view of EMS.

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20170357917) in view of Add-On Products (Admin) (October 13, 2017) and EMS (April 18, 2017), as applied to Claim 10, in further view of Add-On Products (display) (May 23, 2018) and Add-On Products (booking) (October 4, 2017). 

Claim 12:

Holmes in combination with the references taught in Claim 10 teach those limitations. Holmes in view of Add-On Products (Admin) and further in view of EMS does not explicitly teach, however Add-On Products (display) teaches:

wherein, in a case where the information processing terminal acquires identification information of a resource among the resources from the information processing apparatus,

(Add-On Products (display) – 6:49 displaying the selection of one of a plurality of different rooms presented in a dropdown menu by the server.)


    PNG
    media_image10.png
    797
    1213
    media_image10.png
    Greyscale


the information processing terminal determines whether to store the identification information of the resource [in addition to already stored identification information of another resource] or overwrites the already stored identification information of the another resource with the identification information of the resource,

(Add-On Products (display) – 7:22 demonstrating the selection of “OK” on the setup window to save settings (store the identification information) and display information associated with the selected room.)


    PNG
    media_image11.png
    806
    1213
    media_image11.png
    Greyscale


	in accordance with a type of the information processing terminal.

(Add-On Products (display) – 0:57 identifying the terminal as a digital sign service terminal.)


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting space management system of Holmes with the meeting space management device of Add-On Products (display) in order to improve resource scheduling visibility and interactivity as disclosed in Add-On Products (display).


Additionally, Holmes in view of Add-On Products (Admin) and EMS in further view of Add-On Products (display) does not explicitly teach, however Add-On Products (booking), in the same field of endeavor, teaches:

in addition to already stored identification information of another resource

(Add-On Products (booking) – 2:53 discussing and showing the ability to select and add specific meeting rooms to a “My Favorites” list for easy repeated access in the future from this information processing terminal interface which exists in the same environment as Add-On Products (Admin) and Add-On Products (display), but utilizes a different interface for user booking.)


    PNG
    media_image12.png
    664
    1178
    media_image12.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting space management system of Holmes with the meeting space management interface of Add-On Products (booking) in order to make to improve resource scheduling access, visibility, and interactivity across a specified plurality of resource or all resources of a system as disclosed in Add-On Products (booking).

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20170357917), as applied in Claim 2, in view of Poseidwn Tech (November 27, 2018).

Claim 13:

Holmes teaches the limitations associated with Claim 2.  Additionally, Holmes teaches:

further comprising a web browser installed on the information processing terminal,

(Holmes - [0132] – “browser module 147 includes executable instructions to browse the Internet in accordance with user instructions, including searching, linking to, receiving, and displaying web pages or portions thereof, as well as attachments and other files linked to web pages.” [0208] – “In some embodiments, users are able to remotely schedule a reservation for a meeting space through an online portal” [Fig 4A])

Holmes does not explicitly teach, however Poseidwn Tech, in the same field of endeavor, teaches:

wherein the information processing apparatus provides a resources list to the information processing terminal,

(Poseidwn Tech – 1:47 – where configurations are the resources, and a list of configurations is presented in a dropdown menu by the system)


    PNG
    media_image13.png
    666
    1179
    media_image13.png
    Greyscale


the web browser of the information processing terminal receives a selection of one or more resources, and

(Poseidwn Tech – 1:47 – where a configuration is selected by the user.)


    PNG
    media_image14.png
    668
    1176
    media_image14.png
    Greyscale


transmits identification information of the one or more resources to the information processing apparatus,

(Poseidwn Tech – 2:01 where the registration button is selected which sends the configuration (resource identification information) and client name (group identification information) and reservation information to the system.)


    PNG
    media_image15.png
    659
    1175
    media_image15.png
    Greyscale


the information processing apparatus 25receives the identification information of the one or more resources from the web browser of the information processing terminal,

(Poseidwn Tech – 2:01 where the registration button is selected which sends the configuration (resource identification information) and client name (group identification information) and reservation information to the system which receives the info.)


    PNG
    media_image15.png
    659
    1175
    media_image15.png
    Greyscale


associates the one or more resources with the group identification information, and

(Poseidwn Tech – 2:01 – where the registration button is selected which sends the configuration (resource identification information) and client name (group identification information) and reservation information to the system which receives the info. This information is associated by the system and present back to the reservation terminal in the form of QR code.  The associated information is shown again in plain form when an information processing terminal scans the QR code.)


    PNG
    media_image15.png
    659
    1175
    media_image15.png
    Greyscale


transmits an image code that includes the group identification information to the information processing terminal,

(Poseidwn Tech – 2:04 – The “open in i3 pro” button displayed on the reception terminal (interpreted as an information processing terminal in accordance with instant specification [0027]) discloses that the information contained in the QR code can be interpreted by an app on the reception terminal as well. Group identification information is “client name” as displayed on the information processing terminal in the second screen shot.)


    PNG
    media_image16.png
    672
    1176
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


the web browser of the information processing terminal acquires the group identification information by analyzing the image code and transmits the group identification information to an application that is operated on the information processing terminal, or the web browser of the information processing terminal transmits the image code to the application, and the application acquires the group identification information by analyzing the image code, and

(Poseidwn Tech – 2:04-2:25; 2:30 – While this reference displays this limitation on a separate device, the “open in i3 pro” button displayed on the reception terminal (interpreted as an information processing terminal in accordance with instant specification [0027]) at 2:04 discloses that the information contained in the QR code can be interpreted by an app on the reception terminal as well.)


    PNG
    media_image18.png
    661
    1163
    media_image18.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


the application acquires the group identification information by analyzing the image code, and

(Poseidwn Tech – 2:04-2:25; 2:30 – While this reference displays this limitation on a separate device, the “open in i3 pro” button displayed on the reception terminal (interpreted as an information processing terminal in accordance with instant specification [0027]) at 2:04 discloses that the information contained in the QR code can be interpreted by an app on the reception terminal as well.)


    PNG
    media_image18.png
    661
    1163
    media_image18.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


	the application stores the group identification information.

(Poseidwn Tech – 2:26-2:31 – While this reference displays this limitation on a separate device, the “open in i3 pro” button displayed on the reception terminal (interpreted as an information processing terminal in accordance with instant specification [0027]) at 2:04 discloses that the information contained in the QR code can be interpreted by an app on the reception terminal as well.)


    PNG
    media_image19.png
    664
    1176
    media_image19.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting space management system of Holmes with the room management system of Poseidwn Tech in order to make to efficiently create information associations that improve user experience and data flow in a room management system as disclosed in Poseidwn Tech.

Claim 14:

Holmes teaches the limitations associated with Claim 2. Holmes additionally teaches:

further comprising a web browser installed on the information processing terminal,

(Holmes - [0132] – “browser module 147 includes executable instructions to browse the Internet in accordance with user instructions, including searching, linking to, receiving, and displaying web pages or portions thereof, as well as attachments and other files linked to web pages.” [0208] – “In some embodiments, users are able to remotely schedule a reservation for a meeting space through an online portal” [Fig 4A])

Holmes does not explicitly teach, however Poseidwn Tech, in the same field of endeavor, teaches:

wherein the information processing apparatus provides a resources list to the information processing terminal,

(Poseidwn Tech – 1:47 – where configurations are the resources, and a list of configurations is presented in a dropdown menu by the system)


    PNG
    media_image13.png
    666
    1179
    media_image13.png
    Greyscale


the web browser of the information processing terminal receives a selection of one or more resources, and

(Poseidwn Tech – 1:47 – where a configuration is selected by the user.))


    PNG
    media_image14.png
    668
    1176
    media_image14.png
    Greyscale


transmits identification information of the one or more resources to the information processing apparatus,

(Poseidwn Tech – 2:01 where the registration button is selected which sends the configuration (resource identification information) and client name (group identification information) and reservation information to the system.)


    PNG
    media_image20.png
    666
    1182
    media_image20.png
    Greyscale


the information processing apparatus receives the identification information of the one or more resources from the web browser of the information processing terminal,

(Poseidwn Tech – 2:02)


    PNG
    media_image20.png
    666
    1182
    media_image20.png
    Greyscale


associates the one or more resources with the group identification information, and

(Poseidwn Tech – 2:02; 2:30 – The unique QR code containing the specific room information and group information (in this reference “Client name”) displays the association that occurred within the database between the resource (room/configuration) and the group identification information)


    PNG
    media_image21.png
    671
    1183
    media_image21.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


transmits the group identification information to the information processing terminal,

(Poseidwn Tech – 2:04; 2:30 – The “open in i3 pro” button displayed on the reception terminal (interpreted as an information processing terminal in accordance with instant specification [0027]) browser discloses that the information contained in the QR code can be interpreted by an app on the reception terminal as well.)


    PNG
    media_image16.png
    672
    1176
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


the web browser of the information processing terminal transmits the group identification information to an application that is operated on the information processing terminal, and

(Poseidwn Tech – 2:04; 2:30 – The “open in i3 pro” button displayed on the reception terminal (interpreted as an information processing terminal in accordance with instant specification [0027]) browser discloses that the information contained in the QR code can be interpreted by an app on the reception terminal as well.)


    PNG
    media_image16.png
    672
    1176
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


the application stores the group identification information.

(Poseidwn Tech – 2:26-2:31 – While this reference displays this limitation on a separate device, the “open in i3 pro” button displayed on the reception terminal (interpreted as an information processing terminal in accordance with instant specification [0027]) at 2:04 discloses that the information contained in the QR code can be interpreted by an app on the reception terminal as well.)


    PNG
    media_image19.png
    664
    1176
    media_image19.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting space management system of Holmes with the room management system of Poseidwn Tech in order to make to efficiently create information associations that improve user experience and data flow in a room management system as disclosed in Poseidwn Tech.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20170357917), as applied to claim 2, in view of Poseidwn Tech (November 27, 2018) and further in view of Rosenberg (US 20180012191).


Claim 15:

Holmes teaches the limitations associated with Claim 2.  Additionally, Holmes teaches:

further comprising a web browser installed on the information processing terminal,

(Holmes - [0132] – “browser module 147 includes executable instructions to browse the Internet in accordance with user instructions, including searching, linking to, receiving, and displaying web pages or portions thereof, as well as attachments and other files linked to web pages.” [0208] – “In some embodiments, users are able to remotely schedule a reservation for a meeting space through an online portal” [Fig 4A])

Holmes does not explicitly teach, however Poseidwn Tech, in the same field of endeavor, teaches:

wherein the information processing apparatus provides a resources list to the information processing terminal,

(Poseidwn Tech – 1:47 – where configurations are the resources, and a list of configurations is presented in a dropdown menu by the system)


    PNG
    media_image13.png
    666
    1179
    media_image13.png
    Greyscale


the web browser of the information processing terminal receives a selection of one or more resources, and

(Poseidwn Tech – 1:47 – where a configuration is selected by the user.)


    PNG
    media_image14.png
    668
    1176
    media_image14.png
    Greyscale


transmits identification information of the one or more resources to the information processing apparatus,

(Poseidwn Tech – 2:01 where the registration button is selected which sends the configuration (resource identification information) and client name (group identification information) and reservation information to the system.)


    PNG
    media_image20.png
    666
    1182
    media_image20.png
    Greyscale


the information processing apparatus receives the identification information of the one or more resources from the web browser of the information processing terminal,

(Poseidwn Tech – 2:01 where the registration button is selected which sends the configuration (resource identification information) and client name (group identification information) and reservation information to the system which receives the info.)


    PNG
    media_image20.png
    666
    1182
    media_image20.png
    Greyscale


associates the one or more resources with the group identification information, and

(Poseidwn Tech – 2:01 – where the registration button is selected which sends the configuration (resource identification information) and client name (group identification information) and reservation information to the system which receives the info. This information is associated by the system and present back to the reservation terminal in the form of QR code.  The associated information is shown again in plain form when an information processing terminal scans the QR code.)


    PNG
    media_image21.png
    671
    1183
    media_image21.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


transmits the group identification information to the information processing terminal, and

(Poseidwn Tech – 2:04; 2:30 – The “open in i3 pro” button displayed on the reception terminal (interpreted as an information processing terminal in accordance with instant specification [0027]) browser discloses that the information contained in the QR code can be interpreted by an app on the reception terminal as well. Group identification information is “client name” as displayed on the information processing terminal in the second screen shot.)


    PNG
    media_image16.png
    672
    1176
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    665
    1177
    media_image17.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting space management system of Holmes with the room management system of Poseidwn Tech in order to make to efficiently create information associations that improve user experience and data flow in a room management system as disclosed in Poseidwn Tech.

Holmes in view of Poseidwn Tech does not explicitly teach, however Rosenberg in the same field of endeavor, teaches:

web browser of the information processing terminal stores the group identification information.

(Rosenberg – [0058] meeting service 110 sends an indicator of the user identifier to the client device for storage of the indicator at the client device, e.g., in a browser running on the client device, for future use.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting space management system of Holmes in view of Poseidwn Tech with the web browser storage of Rosenberg in order to more efficiently directly connect the client device access to the stored data as discussed in Rosenberg [0058].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McLaughlin – (US 20200126003) – references reservation system with room grouping capabilities

Krajcev – (US 20070039024) – references a room reservation system with individual and group capabilities


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G. GODBOLD/Examiner, Art Unit 3628     

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628